     Case 1:19-cv-00354-DAD-JDP Document 39 Filed 10/26/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO SANCHEZ,                                    Case No. 1:19-cv-00354-DAD-JDP
12                          Plaintiff,                  ORDER EXTENDING THE STAY UNTIL
                                                        MARCH 1, 2021, AND ORDERING
13             v.                                       DEFENDANT TO REPORT BACK ON THE
                                                        STATUS OF THE CRIMINAL CASE
14    ROY DEOCHOA,                                      BEFORE THAT DATE
15                          Defendant.
16

17            The stay of this case is extended until March 1, 2021. Before that date, defendant shall

18   report to the court on the status of the parallel criminal proceedings and whether further stay is

19   warranted.

20
     IT IS SO ORDERED.
21

22
     Dated:         October 25, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
